Citation Nr: 0927383	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  04-36 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial evaluation higher than 20 percent 
for service-connected degenerative disc disease of the 
thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1963 to October 
1965.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In October 2007, the Board remanded the case to the RO via 
the Appeals Management Center (AMC) for further notification, 
development, and readjudication of the claim.  The requested 
action has been completed, and the case has been returned to 
the Board for further appellate consideration.


FINDING OF FACT

The Veteran's lumbar spine disorder is manifested by moderate 
recurring attacks and slight to moderate limitation of motion 
with some additional loss of motion due to pain; there is no 
evidence of incoordination, weakness of the lumbar spine, 
ankylosis, or associated neurological disabilities that would 
warrant a separate compensable evaluation.


CONCLUSION OF LAW

The criteria for an initial rating higher than 20 percent for 
a lumbar spine disorder have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 and 5295 (2002 
and 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).





	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In October 2007 correspondence, the AMC advised the Veteran 
of what types of evidence he should submit in support of his 
claim.  The AMC also explained what evidence VA would obtain 
and make reasonable efforts to obtain on the Veteran's behalf 
in support of the claim.  The VCAA notice letter also 
addressed the elements of degree of disability and effective 
date.  Even though the notice letter did not explain what the 
evidence must show to succeed in his claim, the April 2004 
rating decision established service connection for 
degenerative disc disease of the thoracolumbar spine.  The 
Board notes that the Veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  The Federal Circuit has held that once service 
connection is granted, the claim is substantiated and 
additional notice is not required.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 
Vet. App. 419 (2006).

During the course of this appeal, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
held that certain notice elements were required for an 
increased rating claim.  However, the Court drew a 
distinction between the notice requirements for a claim 
involving an initial disability rating and a claim for 
additional (increased) compensation of an already-service 
connected disability and only indicated that the notice 
requirements were relevant to claims for increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  As the issues on appeal involve entitlement to a 
higher initial rating, the Board finds that no discussion of 
VA's compliance with the notice elements outlined in Vazquez 
is necessary in this case.  

In his July 2009 brief, the Veteran's representative argues 
that the post-remand October 2007 VCAA notice letter is 
faulty because it informs the Veteran of evidence necessary 
to support entitlement to an increased evaluation.  The Board 
finds this argument unpersuasive because the remand only 
ordered notice in compliance with Dingess/Hartman v. 
Nicholson.  19 Vet. App. 473 (2006).  Dingess/Hartman held 
that VA must provide the claimant notice of the elements of 
degree of disability and effective date upon receipt of an 
application for a service connection claim.  Id. at 486.  
Furthermore, once a claim for service connection is 
substantiated, VA no longer has any further duty to notify a 
claimant on how to substantiate a claim.  See id. at 493.  
Therefore, the Board finds that the AMC provided the Veteran 
notice required by Dingess/Hartman in accord with the Board's 
October 2007 remand and there is no prejudice to the Veteran.  
Moreover, the Veteran's representative demonstrated a 
thorough understanding of the law and distinctions between an 
application for a higher initial rating and an increased 
rating, citing both relevant statutes and case law.  The 
Board finds that even if the October 2007 VCAA notice letter 
was faulty, the Veteran had actual knowledge of what he 
needed to show in order to prevail on his claim for a higher 
initial evaluation.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (all VCAA notice errors are presumed 
prejudicial and require reversal unless the VA can show that 
the error did not affect the essential fairness of the 
adjudication, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence).       

The Board further notes that the Veteran was provided with a 
copy of the April 2004 rating decision, September 2004 
Statement of the Case (SOC), and June 2009 Supplemental 
Statement of the Case (SSOC), which cumulatively included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO/AMC afforded 
the Veteran with compensation and pension examinations in 
March 2004 and May 2009, obtained the Veteran's private and 
VA treatment records, and associated the Veteran's service 
treatment records (STRs) with the claims file.  The RO/AMC 
also attempted to obtain the Veteran's Social Security 
Administration (SSA) records but received notification that 
the SSA National Records Center was unable to locate the 
medical records after exhaustive and comprehensive searches 
and the Veteran was also unable to provide a copy.

The Veteran has not made the RO/AMC or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review. 

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).  
The factors involved in evaluating and rating disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2007).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2007).  

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004)).  Prior to 
that, the rating criteria for evaluating intervertebral disc 
syndrome were changed, effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54,345-54,349 (August 22, 2002) (38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  The new rating criteria for 
intervertebral disc syndrome were subsumed in the 
aforementioned amended rating schedule for spine 
disabilities.  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage.  
The prior criteria may be applied for the full period of the 
appeal.  The new rating criteria, however, may only be 
applied to the period of time after their effective date.  
VAOPGCPREC 3-00. 

As the Veteran filed his claim prior to the change in 
regulations, the Veteran's service-connected back disability 
has been considered under the old and amended schedules for 
rating disabilities of the spine.  

The RO assigned the Veteran a 20 percent disability rating 
effective September 25, 2003, the date he filed his claim, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5243 for 
intervertebral disc syndrome.  It is noted that 
intervertebral disc syndrome is evaluated under Diagnostic 
Code 5293 under the prior schedule for rating spine 
disabilities.    
Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Evaluations of 20 percent and 
40 percent were assigned for moderate and severe limitation 
of motion of the lumbar spine, respectively.

Also prior to September 26, 2003, lumbosacral strain was 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.17a, Diagnostic Code 5295 (2003).  A 20 percent 
rating was warranted if there was muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral, 
in the standing position.  The highest available schedular 
evaluation, 40 percent, was warranted where the condition was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

As of September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5293, is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The criteria contained in 
Diagnostic Code 5293 provides for a 20 percent evaluation 
where there are incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  A 60 percent evaluation is assigned when 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 
4.71a, Diagnostic Code 5293, Note (1) (2003).  When 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities should be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities should be evaluated separately using criteria 
for the most appropriate neurologic diagnostic code or 
codes.  Id. Note (2).  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.  Id. Note (3). 

Effective from September 26, 2003, disabilities of the 
cervical and thoracolumbar spine are to be rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2008).  The Formula provides the following ratings, in 
relevant part:

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine of 30 degrees but no more than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, for 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  A 40 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine limited to 30 degrees.  Id.

"Unfavorable ankylosis" is defined, in pertinent part, as 
"a condition in which the entire thoracolumbar spine is 
fixed in flexion or extension."  See id. Note (5).  These 
criteria are to be applied irrespective of whether there are 
symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when  there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information).  There are higher 
ratings available under the General Formula; however, they 
require proof of ankylosis, which is not present in the 
instant case.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2008).
Notes appended to the new General Rating Formula for Diseases 
and Injuries of the Spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees, and left and right 
lateral rotation are 0 to 30 degrees.  Id.  Ranges of motion 
are to be rounded to the nearest five degrees.  Id., Note 
(4).  Separate disability ratings are to be given for the 
thoracolumbar and cervical spine segments.  Id., Note (6). 
 Although the criteria under the prior Diagnostic Code 5292 
are less defined and numerical ranges of motion were not 
provided in the prior rating criteria, guidance can be 
obtained from the amended regulations.  In adopting specific 
ranges of motion to define what is normal, VA stated that the 
ranges of motion were based on the American Medical 
Association Guides to the Evaluation of Permanent Impairment, 
2nd ed., (1984), which is the last edition of the Guides that 
measured range of motion of the spine using a goniometer.  
See Supplementary Information, 67 Fed. Reg. 56,509 (Sept. 4, 
2002).  Therefore, even though pre-2003 regulations did not 
define normal range of motion for the spine, the current 
definition is based on medical guidelines in existence since 
1984.  Therefore, there is no inconsistency in applying the 
current ranges of motion to rating spine disabilities under 
the old criteria. 

Having considered the evidence of record under both the 
former and new rating criteria, the Board finds that the 
Veteran is not entitled to an evaluation higher than 20 
percent for his service-connected spine disorder.  In this 
regard, the Board notes that the Veteran's spine disorder was 
manifested during the appeal period by subjective complaints 
of pain, stiffness, decreased range of motion, difficulty 
walking, and some self-prescribed incapacitation.  In 
addition, there is objective evidence of pain causing 
decreased range of motion of the thoracolumbar spine.  There 
is no evidence, however, of severe limitation of motion or 
ankylosis of the thoracolumbar spine or the entire spine, nor 
is there evidence of compensable neurological abnormalities 
or incapacitating episodes prescribed by a doctor having a 
total duration of at least four weeks but less than six weeks 
during a twelve-month period.

With regards to range of motion testing, a May 2009 
compensation and pension examination report noted the Veteran 
as having forward flexion from 0 to 75 degrees, extension 
from 0 to 30 degrees and left and right lateral flexion from 
0 to 30 degrees.  A March 2004 compensation and pension 
examination found the Veteran had forward flexion to 90 
degrees, extension to 30 degrees, and left and right lateral 
rotation to 40 degrees, with pain and fatigue causing a loss 
of 15 to 25 degrees of flexion after five repetitive 
movements.  In April 2002, the Veteran's private physician 
noted that he exhibited 50 percent non-painful extension.  
However, VA doctors described the Veteran's range of motion 
as good in November 2001 and fair in April 2002 and September 
2003.  

The Board observes that the limitation of motion noted in the 
May 2009 and April 2004 VA examination reports does not 
entitle the Veteran to an evaluation higher than 20 percent 
at any time during the appeal period.  The VA examiners found 
the Veteran to have forward flexion of 75 and 90 degrees, 
respectively, which is inconsistent with the severe loss of 
range of motion or forward flexion of the thoracolumbar spine 
no greater than 30 degrees contemplated by a 40 percent 
evaluation.  As noted above, the March 2004 examiner found 
repetition to cause increased pain, fatigue, and limitation 
of motion, factors that must be taken into consideration.  
See DeLuca, 8 Vet. App. at 206-07.  However, viewing the 
additional loss of motion in light of other evidence of 
record, including the lack of incapacitating episodes, the 
Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's spine disorder more 
closely approximates a 40 percent evaluation for the appeal 
period.  

The Board has considered whether the evidence of record 
demonstrates entitlement to a rating in excess of 20 percent 
under former Diagnostic Codes 5293 (pertaining to 
intervertebral disc syndrome) and 5295 (pertaining to 
lumbosacral strain).  However, the Board finds that a higher 
rating is not warranted.  With respect to intervertebral disc 
syndrome, there is no objective evidence of recurring attacks 
with intermittent relief or that the Veteran's disc disease 
has progressed to the point where it interferes with his 
neurological functioning.  In this regard, muscle strength 
and reflexes have been found to be normal.  See, e.g., May 
2009 VA Spine Examination.  

With respect to lumbosacral strain, the Board notes that VA 
doctors and examiners reported the Veteran to have "fair" 
and "good" forward flexion or forward flexion to 75 or 90 
degrees.  In addition, there is no evidence of record 
indicating a positive Goldthwaite's sign, listing of the 
whole spine to opposite side, or loss of lateral motion with 
osteo-arthritic changes.  There is only mild disc space 
narrowing at the L3-L4 level and to a lesser degree at L1-L2 
and L2-L3 and posteriorly at L4-L5.  In this regard, the 
Board notes that the Veteran's gait has been described as 
normal and wide-based, but he does not require the use of an 
assistive device.  Although kyphosis is now noted in the 
Veteran's spine, March 2002, September 2003, and March 2004 
x-ray reports found normal vertebral body alignment, while 
the March 2004 x-ray report also found normal vertebral 
height of the lumbosacral spine.  Thus, while the Veteran may 
suffer from some limitation of forward bending, and does meet 
some of the criteria for a 40 percent rating under Diagnostic 
Code 5295 in effect prior to September 26, 2003, the Board 
finds that the preponderance of the evidence weighs against 
finding that Veteran's spine disorder more closely 
approximates a 40 percent evaluation for the appeal period.

The Board has also considered whether the evidence of record 
demonstrates entitlement to a rating in excess of 40 percent 
at any point during the appeal period.  However, the Board 
finds that it does not.  In this regard, the Board observes 
that there is no competent medical evidence of ankylosis of 
the thoracolumbar spine or of the entire spine.  Thus, a 
higher evaluation is not warranted under the General Rating 
Formula.  

Finally, the Board has also considered whether a separate 
evaluation for neurological disability is warranted.  The 
Board notes that the May 2009 compensation and pension 
examiner conducted sensory examinations of the Veteran's 
upper and lower extremities and reported normal results for 
vibration, pain (pinprick), light touch, and position sense 
on both the right and left sides.  The Veteran's right and 
left upper extremities and left lower extremities 
demonstrated no abnormal sensation, but his right lower 
extremity had sensory loss in the distal right foot and toes.  
However, the examiner did not diagnose any neurological 
disorders.  The March 2004 compensation and pension examiner 
also noted decreased sensation in the stocking distribution 
of the lower extremity and lost ankle reflex bilaterally but 
made no neurological diagnosis.  In addition, a September 
2003 VA treatment record noted that the Veteran's back pain 
was more muscular in nature without significant neurological 
involvement.  The May 2009 compensation and pension 
examination further showed normal muscle tone and active 
movement against full resistence.  Finally, the evidence of 
record demonstrates that the Veteran does not suffer from 
bowel or bladder impairment.  Thus, the Board finds that a 
separate evaluation for neurological disability is not 
warranted.

The Board further notes that there is no evidence of record 
that the Veteran's claimed disability warrants a higher 
rating on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2008).  Any limits on the Veteran's employability due to his 
disability have been contemplated in the currently assigned 
disability rating.  The evidence does not reflect that the 
Veteran's disability has necessitated any frequent periods of 
hospitalization or caused marked interference with 
unemployment.  Thus, the record does not show an exceptional 
or unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since the application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration 
of the assignment of an extraschedular evaluation is not 
warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C. § 5107(b), the benefit of the doubt 
is to be resolved in the claimaint's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, there is 
not an approximate balance of positive and negative evidence 
for a higher initial rating of migraine headaches, and that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 






ORDER

Entitlement to an initial evaluation higher than 20 percent 
for service-connected degenerative disc disease of the 
thoracolumbar spine is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


